Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
ANDRES HERMOSILLO,)
LAZARA HERMOSILLO, and   )
CONSUELO R. LEVARIO,)
		  No. 08-03-00390-CV 

)
			Appellants,)
			Appeal from

)
v.)
		    County Court at Law

)
MANUEL TORREZ LEVARIO,)
		  of Ector County, Texas

)
			Appellee.)
		       (TC# CC-15,081)


MEMORANDUM OPINION


	This appeal is before the court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Finding that the clerk's record has not been filed due to the fault
of the Appellants and that the Appellants have failed to respond to our inquiry letter, we dismiss the
appeal for want of prosecution.
	The Clerk's record was due to be filed on October 11, 2003.  On October 10, 2003, the Ector
County District Clerk notified the Clerk's Office that Appellants have not made financial
arrangements to pay for the record.  Further, the District Clerk relates in her letter that Appellants'
attorney has indicated to her that the Appellants do not intend to pursue the appeal.  By a letter dated
October 16, 2003, this Court directed Appellants to advise the Clerk's Office immediately what
arrangements they had made or intended to make in order to have the clerk's record prepared. 
Further, we advised Appellants that their appeal would be dismissed unless they responded within
ten days and provided a reason why the appeal should be continued.  See Tex.R.App.P. 37.3.  No
reply has been received and the clerk's record has not been filed.
	Rule 37.3(b) provides as follows:
	If the trial court clerk failed to file the clerk's record because the appellant failed to
pay or make arrangements to pay the clerk's fee for preparing the clerk's record, the
appellate court may--on a party's motion or it's own initiative--dismiss the appeal for
want of prosecution unless the appellant was entitled to proceed without payment of
costs.  The court must give the appellant a reasonable opportunity to cure before
dismissal.

Tex.R.App.P. 37.3(b). 

	It is undisputed that Appellants have failed to make financial arrangements to pay for the
clerk's record and the clerk's record has not been filed.  Further, Appellants have not complied with
our notice requiring a response.  See Tex.R.App.P. 42.3(c)(authorizing appellate court to dismiss
appeal where the appellant fails to comply with a notice from the clerk requiring a response or other
action within a specified time).  Pursuant to Rules 37.3(b) and 42.3(c), we dismiss the appeal for
want of prosecution.


January 29, 2004					
ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.